          Case 7:17-cv-04678-LMS Document 70 Filed 05/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BIRNA A. WINGSTER,

                               Plaintiff,                                      ORDER
               - against -
                                                                          17CV4678 (LMS)
BARBARA L. FINGEROTH,

                               Defendant.


LISA MARGARET SMITH, U.S.M.J. 1

       This case is set for trial on June 22, 2020. Due to the circumstance of the coronavirus -

COVID-19 stay at home order the Court is unable to hold jury trials in the immediate future, and

therefore the trial is adjourned without date. The earliest anticipated date for jury trials is

expected to be in September or later. The Court does expect to be able to conduct bench trials in

July and August, with the possibility of some witnesses appearing remotely by video. It is

therefore ordered that counsel in this matter confer with one another as soon as reasonably

possible to determine whether they would jointly consent to a bench trial. The parties should

inform the Court by letter filed on ECF no later than June 12, 2020. If counsel do consent to a

bench trial and would like to schedule a settlement conference, then contact the undersigned's

chambers and the matter will be referred to a different Magistrate Judge for a settlement

conference. If counsel do not consent to a bench trial and would like to schedule a settlement

conference, then contact the undersigned's chambers to schedule such a conference. In the event

that trial will go forward, either with or without a jury, then any in limine motions, and any


1
 The parties have consented to the undersigned’s exercise of jurisdiction over this matter
pursuant to 28 U.S.C. § 636(c). Consent Order, ECF No. 67.

                                             Page 1 of 2
          Case 7:17-cv-04678-LMS Document 70 Filed 05/11/20 Page 2 of 2



required pre-trial submissions, are to be filed 21 days before the scheduled trial; opposition to

any in limine motion will be due 14 days before the scheduled trial; replies will not be permitted.

       This constitutes the Decision and Order of the Court.

Dated: May 11, 2020
       White Plains, New York

                                              SO ORDERED,




                                              Lisa Margaret Smith
                                              United States Magistrate Judge
                                              Southern District of New York




                                            Page 2 of 2
